DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that use the word “means” or “step” or generic placeholders coupled with functions, but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “first unit having a position information detection unit, a region position setting unit, a position information changing unit, and a first communication unit” and “second unit having an image processing unit, and a second communication unit” where the “position information detection unit…configured to detect” in claim 1 and its progeny with additional limitations recited in claims 2, and 9; “region position setting unit…configured to set…” in claim 1 and its progeny with additional limitations recited in claims 2, 3 and 9; “first and second communication units” which are “configured to communicate with one another; and “image processing unit configured to perform image process…” in claim 1 and its progeny with additional limitations recited in claims 4-9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detecting, by a position information detection unit” and “setting, by a region position setting unit” in claim 11 where in each case the unit is simply performing the function it is named after without any specification of how the function is performed specifically.  Here each “unit” is not recited as performing the recited step with the aid of any structure and the claimed “unit[s]” are generic placeholders coupled with functional language without any structural modifiers.  Thus the limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kaptelinin1.
Regarding claim 1, Kaptelinin teaches an  image processing apparatus comprising (see Kaptelinin, paragraphs 0014-0046 teaching “assisting a user of an electronic device in viewing information on said electronic device, said electronic device having at least a processor, a memory storage, said memory storage can be integrated with said processor, a variable increment scrolling input device, a display, said display having at least a document, and means for detecting a location of said display selected through a pointing user action” where this “electronic device” is the “image processing apparatus” as further detailed in paragraphs 0073-0077 teaching a “touchpad and touchscreen” use to perform the various input actions and process images in the form of images of a “document” or process images in the form of “text, graphics, video, maps, computer folders, computer desktops, augmented reality images, virtual reality images, computer game scenes and so forth” and this apparatus functions as the structure for performing the functions of the various “unit[s]” recited below):
a first unit having a position information detection unit, a region position setting unit, a position information changing unit, and a first communication unit (note that the instant claim limitations refer to the Specification through invocation of 35 U.S.C. 112(f) noted above where an apparatus as explained in paragraphs 0012-016 describes the apparatus’ units although figure 12 and paragraphs 0044-0049 describe the arrangement of some “main” unit including similar type units such that any device that includes an equivalent “position information detection unit 11” which “detects position information indicating the position on the display 40” and “region position setting unit 12” is a unit which “sets the position of a region of interest” and “position information changing unit” which “changes the position information” and which comprises a “first communication unit” which is some unit which communicates with another unit then such a device is considered a first unit as claimed; thus see Kaptelinin, paragraph 0013 teaching that "when the user initiates a scrolling action there is often a particular area of the display, which is selected by the user" and "[i]f a separate input device is used, there is typically a screen pointer directed at a certain point of the screen" or "[i]f a touch sensitive display (“touchscreen”) is used, the user touches the display at a certain area" and in "either case the user, explicitly or implicitly, points to an area of the document shown on the display" which is "referred to as 'reference document area'" such that the "separate input device" may be considered a first unit having unit which perform the functions of the named functional units above and where this “separate device” is further explained in paragraphs 0061-0062 where there are two variations, which work similarly, but with regard to figures 4-8, what is used is "a separate touch-sensing device, such as touchpad, as a scrolling input device" and "makes an initial contact with the device, for instance, with a finger, two fingers, or a stylus, and then moves the contact area, while maintaining a continuing contact with the device, away from the initial contact area, so that the direction and distance of the scrolling are determined by the direction and distance of user's movement from the initial contact area to a new contact area" and as in figures 4-8 the “[d]ocument 110 is scrolled by using a separate touch-sensing device 200” meaning that since this first unit “separate touch sensing device” performs each of the functions below as explained below, this “separate touch sensing device” is such a unit having equivalent units and further note that paragraph 0074 teaches the touchpad separate input device is used for controlling the position of the screen pointer such that the separate device performs the below functions in connection with the display apparatus; note that given that the first unit is separate and exchanges information as input with the second unit this means that the touchpad first unit or other type of separate scrolling device is seen to function as a first communication unit; note each unit will be explained in more detail below);
a second unit having an image processing unit, and a second communication unit (see interpretation of the “image processing unit and “ second communication unit” above where again in light of the Specification such units are interpreted as for example in paragraph 0018 where an “image processing unit” is one which “performs image process on at least one image” such that this and its equivalents are considered to read on such limitations and where again a “communication unit” is some element which performs communication with another unit and a “second unit” is some device or grouping of devices which has such units or its equivalents; thus see Kaptelinin, paragraphs 0029-0033 teaching the apparatus comprises “a processor” and a “display which can be integrated with said input device, for instance in the form of a touch-sensitive display” which then must be read in connection with paragraph 0040 teaching that “another embodiment…comprises a separate scrolling input device” which as in paragraphs 0061-0062 is a “separate touch-sensing device, such as touchpad” which is understood to mean that the second unit would correspond to the apparatus with the processor and display of paragraphs 0029-0033 separate from the first unit above; note that the above also teaches that the second unit has a communication unit as it performs communication with the separate input device)
the position information detection unit configured to detect position information indicating a position on a display (note that the “image processing apparatus” comprises the various units meaning that such units are performed by the image processing apparatus that comprises such units such that for example an image processing apparatus which performs functions of a position information detection unit is such a unit as recited, with the image processing apparatus responsible for performing the functions of each unit; 
thus see Kaptelinin, paragraphs 0014-0018 teaching “means for detecting a location of said display selected through a pointing user action” such that the apparatus functions as the recited unit given that it detects position information indicating a position on a display related to a user input for example and this is, as in paragraphs 0061-0062 a “separate touch-sensing device, such as a touchpad” meaning that in that instance the touchpad is a position information detection unit as it detects position information indicating a position on a display such that when a user touches area 410 on the touchpad this corresponds to location 425)
the region position setting unit configured to set a position of a region of interest on the display based on the position information (see Kaptelinin, paragraphs 0014-0018 teaching “creating a computer memory description of a reference area of said document, said reference document area being a document area displayed at generally an initial display location, said initial display location being a location of said display selected through a user pointing action” where this “reference document area” is created by the apparatus and is a region of interest set based on the position information above; see also, paragraphs 0061-0062 and figures 4a-4c where “initial contact” at a location causes “area 425” to be selected as a region of interest such that for example a visual cue can be seen in element 420 and when the “separate…touchpad” is used then this functions as the region position setting unit as it sets a position of a region of interest on the display based on the position information of the touch on the separate touchpad); and
the image processing unit configured to perform image process on at least one image among an image inside of the region of interest and an image outside of the region of interest (note that “image process” is extremely broad and is interpreted to correspond to any processing of an image such as through processing an image to change in any manner which would comprise scrolling processing, zoom processing, color processing etc. such that if an image is processed in any manner than image processing is performed; thus see Kaptelinin, paragraphs 0015-0017 disclosing the processor which performs such image processing related to scrolling in a region inside and outside the region of interest as for example scrolling occurs to the text inside the region and outside it;  see further, Kaptelinin, paragraphs 0061-0062 and figures 4a-4c where it can be seen that the apparatus processes the document image displayed such that it is “scrolled” both inside and outside the region of interest and where an “image process” is also applied to apply the “visual cue 420”; and see also paragraph 0069 and figure 12a-12d where “visual cue 320” is applied inside an area of interest);
the image process performed by the image processing unit includes at least one of first to fourth image processing (note that only one type of image processing below is required by the claims given the claim language given in the alternative),
the first processing is a processing for enhancing a gradation of the image inside of the region of interest,
the second processing is a processing suitable for grayscale of the image inside of the region of interest (note that “processing suitable for grayscale of the image” is a very broad limitation as processing which is “suitable” is simply processing which for example is appropriate for grayscale or which is compatible with grayscale for example and thus any type of image processing which would work on grayscale images would be such processing suitable for grayscale of the image; thus see Kaptelinin paragraphs 0061-0062 and figures 4a-4c where “visual cue 420” being applied is image processing suitable for grayscale of the image inside of the region of interest as this process would work equally well on any type of image be it grayscale or color as simply circling an area is amenable to a grayscale image and further note that “various types of visual cues (e.g., spots of various size, shape… brightness, and transparency, a highlighted line of text) are covered by the invention” and these are each examples of image processing suitable for grayscale of the image inside of the region of interest),
the third processing is a processing for lowering the gradation of the image outside of the region of interest,
the fourth processing is a processing not suitable for the grayscale of the image outside of the region of interest; and
the position information changing unit configured to change the position information to a predetermined position when the image process is performed (see Kaptelinen, paragraphs 0061-0062 and figures 4a-4c where the image processing apparatus changes the position information to a predetermined position such as seen when the image process is performed such as the image position changing due to a scrolling image process to “a new contact area” meaning that the position information which started at the initial position is changed to the position predetermined by the user to be the position that is to be scrolled to as the “a new contact area” such that they move from the initial position to the new contact are when the scrolling image process is performed); 
the first and second communication units are configured to communicate with one another (see paragraphs 0029-0040 as explained in relation to the first and second units above where it is explained that as the “separate…touchpad” operates with the “apparatus” comprising the “processor” and “display” then these function as communication units and communication with one another as the touchpad communicates the touch position information),
the position information is specified by a pointer position of a pointer displayed on the display (see Kaptelinin, supra, paragraphs 0061-0062 and figures 4a-4c teaching the position information above is a pointer position of a pointer displayed on the display as the “initial screen location” is “of a point 120 in window 100” of the display); and
the region position setting unit, when the position information is changed to a predetermined position with the image process (see Kaptelinin, paragraphs 0015-0018 teaching moving the “initial display location” set by the pointer position to a predetermined “second portion of said document” where a user may determine the scrolling amount and thus changes the position to a predetermined position with the image process which scrolls the image as far as the user indicates; see also paragraphs 0061-0062 and figures 4a-4c where a user changes the initial position to a predetermined position with scrolling image process to position 120 in figures 4b,4c such that when the user input changes to a position a “distance 440” away this is change to a predetermined position with the image process to a “new contact area” which is the predetermined position), sets the position of the region of interest based on the position information immediately before the change (see Kaptelinin, paragraphs 0061-0062 teaching that the position of the region of interest is set based on the position information immediately before the change as the “initial screen location” selected sets a region at “tation” in the image for example and the position of this region of interest is based on this initial screen location which is the position immediately before the change to the second scrolled position at 120 in figures 4b and 4c),
the first communication unit transmits the position of the region of interest set by the region position setting unit to the second communication unit, and the image processing unit performs the image process based on the position of the region of interest transmitted from the first communication unit to the second communication unit (see Kaptelinin, paragraphs 0029-0040 as explained in relation to the first and second units above where it is explained that as the “separate…touchpad” operates with the “apparatus” comprising the “processor” and “display” then these function as communication units and communication with one another as the touchpad communicates the touch position information (as in paragraphs 0061-0062) where the touchpad acting as the first communication unit transmits the position of the region of interest set by its region position setting unit which is based on the user touchpad position on the separate touchpad which means it is sent to the separate apparatus with the processor and display such that this processor of the second unit is the only available processor which performs the processing on the region transmitted from the separate first device).
Regarding claim 2, Kaptelinin teaches all that is required as applied to claim 1 above and further teaches whereinthe position of the region of interest (see Kaptelinin, supra, where for example region of interest “area 425” may be a “generally oval area, the geometrical center of which is the initial screen location” such that the pointer position sets the region of interest as seen in figures 4a-4c).
Regarding claim 3, Kaptelinin teaches all that is required as applied to claim 1 above and further teaches wherein the region position setting unit sets, even if the position information is changed, the position information immediately before the change as the position of the region of interest after the change (see Kaptelinin, supra, where even if the position is changed such as through moving to a “new contact area” the ROI is still based on the position immediately before, the “initial contact area” such that even when position information changes the position immediately before the change is used as the position of the ROI).
Regarding claim 4, Kaptelinin teaches all that is required as applied to claim 1 above and further teaches wherein the image processing unit is configured to enlarge the region of interest when performing the image process (see Kaptelinin, paragraphs 0061-0062 and figures 4a-4c as explained above as well as figure 5 where “an elongated screen artefact 520” is “displayed generally between an initial display location and a current screen location of reference document area during and immediately after scrolling” where for example in figure 5 it can be seen that image processing of scrolling takes place and the ROI box is enlarged during this time).
Regarding claim 5, Kaptelinin teaches all that is required as applied to claim 1 above and further teaches wherein the image processing unit is configured to move the region of interest when performing the image process (see Kaptelinin, paragraphs 0061-0062 and figures 4a-4c where the image process of scrolling is taking place and this causes the region of interest to move with the selected image portion while scrolling and note also as in paragraph 0062 and figure 5 the region of interest may be moved such as through enlarging it making the portion move as it grows in size when the user enlarges the region)
Regarding claim 6, Kaptelinin teaches all that is required as applied to claim 4 above and further teaches wherein the image processing unit is configured to perform the enlargement of the region of interest while maintaining the relative position of the region of interest in the entire image displayed on the display (see Kaptelinin, paragraphs 0061-0062 and figures 4-5 where for example during movement of scrolling the relative position of the ROI in the entire image is maintained as for example it stays on “tation” in the image and note that with respect to figure 5 where the ROI is enlarging this also maintains the relative position of the ROI in the entire image as it stays with the first selected portion of the image while the enlargement of the region of interest is occurring).
Regarding claim 7, Kaptelinin teaches all that is required as applied to claim 1 above and further teaches wherein the image processing unit performs image process to maintain the image quality of at least one image among an image inside of the region of interest and an image outside of the region of interest (note that the claim does not define “image quality” nor any specific metric of determination of “image quality” by any actor or element nor specifically from what perspective image quality is maintained nor how much image quality could specifically vary while still being considered to “maintain” the image quality nor when such “process to maintain” takes place and thus if image quality is determined or perceived as maintained or similar before, during and/or after some action then this would constitute an image process to maintain the image quality as recited; thus see Kaptelinin, paragraphs 0061-0062 and figures 4a-4c and 5 where the image is “scrolled” by the user and can be seen to maintain the image quality inside the region of interest and outside the region of interest as well as it can be seen that the image quality of the regions is unaffected by the image process occurring).
Regarding claim 8, Kaptelinin teaches all that is required as applied to claim 1 above and further teaches wherein the image processing unit is configured to hide the region of interest when performing the image process (note that the claim language is broad enough that the parent claim “image process” can be and for this claim is interpreted to include an entire sequence of image processing actions including to ; if the image process is an entire scrolling action until scrolling is completed; 
see Kaptelinin, paragraphs 0061-0063 and figures 6a-6c where for example if the “image process” of claim 1 is considered a more complex image process involving multiple scrolling actions on an image of a document displayed on a display such as in figures 6a-6c then such multiple scrolling actions constitute the image process meaning that as in paragraph 0063 if the image process is a “sequence of two scrolling actions, first scrolling up and then scrolling down by generally the same distance with the second scrolling action taking place after more than a predetermined amount of time after the first scrolling action is completed” then the initial region of interest corresponding to visual cue 620 on “smod” is hidden such that it “renders visual cue 620 invisible” when performing the image process).
Regarding claim 9, Kaptelinin teaches the image processing apparatus of claim 1 as explained above and further teaches wherein the first unit is a main unit (note that a “main” unit” is extremely broad and may be seen to refer to simply any unit which may be “main” or “primary” or be some unit of importance or be essential to some function in some way; thus see Kaptelinin, paragraphs 0029-0040 and paragraphs 0061-0062 and figures 4a-4c as explained in claim 1 above where the first unit comprising the “separate…touchpad” is a main unit in that it is the main unit for inputting touch positions as in figures 4a-4c), and the second unit is a display unit, and the display unit includes the display (see Kaptelinin, supra, where as explained above the separate apparatus from the touchpad is on with “a processor” and “display…displaying a portion of at least a document” such that this is a second unit of a display unit which includes a display). 
Regarding claim 10, the instant claim recites an apparatus in the form of a “computer-readable non-transitory recording medium storing a program for causing a computer to function as a variety of units performing the same functions as those performed by the units and ultimately “apparatus” of claim 1.  Kaptelinin teaches the apparatus as well as that the apparatus may be in the form of the see Kaptelinin, paragraphs 0015-0018 and 0029-0046 teaching such software stored on a medium for causing a computer to function as the apparatus).  In light of this, the limitations of claim 10 correspond to the limitations of claim 1; thus it is rejected on the same grounds as claim 1.
Regarding claim 11, as interpreted as explained above, the instant claim recites an “image process method” comprising steps performed by units and an image processing unit which are the same as those performed by the units and image processing unit in claim 1, such that when operating the Kaptelinin apparatus as explained above then the method of claim 11 is performed.  In light of this, the limitations of claim 11 correspond to the limitations of claim 1 above; thus it is rejected on the same grounds as claim 1.
Regarding claim 12, Kaptelinin teaches all that is required as applied to claim 5 above and further teaches wherein the image processing unit is configured to perform the movement of the region of interest while maintaining the relative position of the region of interest in the entire image displayed on the display (see Kaptelinin, paragraphs 61-62 and figures 4a-4c where the movement of the region of interest occurs based on the user changing pointer positions such that the image is scrolled and the relative position of the region of interest in the entire image displayed on the display is considered to be maintained as for example it remains on “tation” thus maintaining its position relative to the movement of region of interest as it scrolls).
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 8-9 of “REMARKS” that Kaptelinin “fails to disclose two independent units (first and second units)” and that “Kaptelinin only has a configuration corresponding to the second inter alia, the final limitation clause of the claim 1 and similar claims.  The Examiner respectfully disagrees.
To the extent that Applicant’s claimed invention above is to be interpreted as “two independent units (first and second units)” and as an allegedly distinguishing characteristic of the invention, the Examiner respectfully disagrees.  While the specific claim language has been mapped as above and thus will not be repeated, the Examiner notes that in general Kaptelinin does specifically support the teaching of the concept of two independent units as a “separate touch-sensing device, such as touchpad” in paragraph 0061 for example is disclosed.  Thus the Examiner respectfully disagrees and this does not show that the configuration of Kaptelinin does not include the final limitation clause as alleged by Applicant; rather the manner in which Kaptelinin reads on this configuration is fully explained above in the new mapping and explanation of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SCOTT E SONNERS/Examiner, Art Unit 2613               


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                                 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB No. 2018/0300035